Citation Nr: 0739643	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-39 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for residuals of an 
appendectomy.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1943 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

By correspondence dated December 10, 2007, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate a bilateral 
foot disorder was incurred as a result of any established 
event, injury, or disease during active service.

3.  The evidence of record does not demonstrate residuals of 
an appendectomy were incurred as a result of any established 
event, injury, or disease during active service.

4.  The evidence of record does not demonstrate hearing loss 
was incurred as a result of any established event, injury, or 
disease during active service, nor was it demonstrated in the 
year following separation from service.

5.  The evidence of record does not demonstrate vertigo was 
incurred as a result of any established event, injury, or 
disease during active service.




CONCLUSIONS OF LAW

1.  A bilateral foot disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

2.  Residuals of an appendectomy were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

3.  A hearing loss disability was not incurred in or 
aggravated by active service, nor may incurrence be presumed.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2007).

4.  A vertigo disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in July 2004.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  

VA reports indicate service records may have been lost due to 
fire.  In such cases, there is a heightened duty to assist 
the veteran in developing evidence that might support his 
claim, which includes the duty to search for alternative 
medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Records show the RO made several attempts to 
obtain more specific information from the veteran and that 
efforts to obtain alternative evidence in support of his 
claims were unsuccessful.  In correspondence dated in July 
2004 the RO notified him that there was a strong possibility 
his service records were lost due to fire and suggested 
possible sources of alternative evidence that might support 
his claim.  In a subsequent July 2004 statement the veteran 
indicted he had no additional evidence to submit in support 
of his claims.  In July 2007, the RO summarized the numerous 
efforts taken to assist the veteran in substantiating his 
claims and found that further attempts to obtain additional 
evidence would be futile.  In the absence of evidence of an 
established incident in service related to the present 
claims, the Board finds the available evidence is sufficient 
for adequate determinations.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claims would not cause any prejudice to 
the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2007).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

Service connection can be granted for a sensorineural hearing 
loss if manifest to a degree of 10 percent or more within one 
year of separation from active service.  The presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).
Factual Background and Analysis

In this case, VA has determined that the veteran's service 
medical and personnel records are unavailable.  The veteran's 
service discharge report shows he served in the European 
Theater of Operations from January 1944 to April 1946 and 
participated in battles and campaigns in the Rhineland and 
Central Europe.  It was noted no wounds were received in 
action and the report shows no decorations or citations 
indicative of combat.  His military occupational specialty 
was cook.  

In statements in support of his claims the veteran reported 
that he underwent a hammertoe operation during basic training 
in approximately March 1943 and that he underwent an 
operation for appendicitis in May, June, or November 1943.  
In his application for service connection benefits he 
reported his hearing and equilibrium problems began in April 
1990 and in a statement received in July 2004 asserted his 
hearing had been worsening since he was in service.  In his 
May 2005 notice of disagreement he stated he could still 
occasionally hear bombs in his dreams, but described no event 
indicating an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  

In support of his claim the veteran submitted a copy of a May 
2005 private medical records from R.W.A., M.D., which noted a 
prior medical history including vertigo, hearing loss, a 
hammertoe operation in 1944, and an appendectomy.  It was 
noted the veteran had experienced problems with his feet 
since a toe operation was performed during service in 1943.  
The diagnoses included chronic foot pain/toe problems without 
opinion as to etiology.

Based upon the evidence of record, the Board finds a 
bilateral foot disorder, residuals of an appendectomy, 
hearing loss, and vertigo are not shown to have been incurred 
as a result of any established event, injury, or disease 
during active service.  The veteran is not a combat veteran 
for VA evidentiary purposes and there is no probative 
evidence demonstrating an injury or disease was either 
incurred or aggravated during active service.  There is no 
evidence other than the veteran's own unsubstantiated reports 
of treatment in service or continuing symptoms as to these 
disorders.  In the absence of any supporting evidence, these 
reports provided over 58 years after service are considered 
to be of no probative value.

The Board also finds there is no competent medical evidence 
indicating a bilateral foot disorder was incurred during 
active service.  Although Dr. R.W.A. noted a history of a 
hammertoe operation in 1944, the history without additional 
comment was apparently provided solely upon the veteran's 
report. The Court has held that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Therefore, entitlement to service 
connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claims.


ORDER

Entitlement to service connection for a bilateral foot 
disorder is denied.

Entitlement to service connection for residuals of an 
appendectomy is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for vertigo is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


